Citation Nr: 1105628	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an evaluation greater than 20 percent for service-
connected lumbosacral strain with scoliosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating action in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana granted an increased evaluation from 10 percent to 20 
percent for the service-connected lumbosacral strain with 
scoliosis, effective October 9, 2003 (date of receipt of the 
Veteran's increased rating claim).  

Initially, the Veteran requested a hearing before a Veterans Law 
Judge, and this hearing was scheduled for March 19, 2009 at the 
VA RO in New Orleans, Louisiana.  However, in a March 2009 
statement, the Veteran asked that his hearing be cancelled and 
that his appeal forwarded to the Board for review.  

In August 2009, the Board remanded the Veteran's increased rating 
claim for further procedural and evidentiary development.  
Specifically, the Board requested that the RO (1) schedule the 
Veteran for a VA examination to determine the nature and extent 
of his service-connected lumbosacral strain with scoliosis and 
(2) obtain the Veteran's VA treatment records from the Shreveport 
VA Medical Center, to include the Overton Brooks Clinic.  In 
December 2009, the Appeals Management Center (AMC) initiated a 
request to have the Veteran scheduled for a VA examination of his 
spine.  The examination was completed in January 2010 and 
February 2010, and copies of the VA examination reports as well 
as the Veteran's updated VA treatment records have been 
associated with the Veteran's claims file.  The AMC subsequently 
readjudicated the claim in the September 2010 Supplemental 
Statement of the case (SSOC).  Thus, the agency of original 
jurisdiction has complied with all of the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were substantially 
complied with).
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have incapacitating 
episodes of intervertebral disc syndrome having a total duration 
of at least four weeks, but less than six weeks during the past 
twelve months; forward flexion of the thoracolumbar spine at 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 20 percent 
for service-connected lumbosacral strain with scoliosis have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence that 
claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for 
his service-connected back disorder in October 2003.  A letter 
dated in November 2003 satisfied the duty to notify provisions 
concerning an increased rating claim.  In particular, the 
correspondence informed the Veteran of the need for evidence of a 
worsening of his service-connected low back disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (VCAA notice in a claim for increased rating need not be 
"veteran specific").  The Veteran was provided with notice of 
how disability ratings and effective dates are determined in a 
July 2006 letter, after the initial adjudication of the Veteran's 
claim.  

The Veteran's claim was subsequently readjudicated in the March 
2008, July 2008, October 2008 and September 2010 Supplemental 
Statements of the Case (SSOC).  Although the July 2006 letter was 
not sent prior to initial adjudication of the Veteran's claim, 
this was not prejudicial to him, because he was subsequently 
provided adequate notice and was provided nearly four years to 
respond with additional argument and evidence and also because 
the claim was readjudicated and additional SSOCs were provided to 
the Veteran in March 2008, July 2008, October 2008 and September 
2010.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, private treatment 
records, and VA medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Indeed, at no time has the Veteran referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim.  

The duty to assist includes obtaining a medical 
examination/opinion when such is necessary to make a decision on 
the claim, as defined by law.  VA examinations with respect to 
the issue on appeal were obtained in December 2003, September 
2008 and January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they were predicated on a review of the Veteran's 
medical records, an interview of the Veteran and a discussion of 
his medical history, and the examinations fully address the 
rating criteria that is relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to make 
a determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
concerning the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  

It is unclear whether the Veteran's claims files were available 
for review during these examinations.  However, the Board 
observes that review of the claims file is only required where 
necessary to ensure a fully informed examination or to provide an 
adequate basis for the examiner's findings and conclusions; 
necessity for pre-examination records review is to be determined 
according to the facts of each individual case.  See VAOPGCPREC 
20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's 
claims file was not necessary because the Veteran provided an 
accurate account of his medical history, thus ensuring a fully 
informed examination.  Moreover, the claims file was not 
necessary for the examiners to provide findings as to the current 
symptoms of the Veteran's service-connected back disability, 
which is the question at issue in this case.  The examiners were 
not asked to resolve conflicting medical opinions or diagnoses.  
So, review of the file was not needed.  Thus, the Board finds 
that a remand for further examination with respect to the 
Veteran's claim for an increased rating would only delay the 
Veteran's appeal and would likely not result in a different 
outcome.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome here, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine and a Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  Note 6 further provides that the 
thoracolumbar and cervical spine segments should be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  The 
thoracolumbar segment of the spine includes the thoracic and 
lumbosacral spine.  In particular, Diagnostic Code 5237 evaluates 
impairment resulting from lumbosacral strain.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent disability evaluation is contemplated when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent disability 
evaluation is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine, and 100 percent disability evaluation is contemplated when 
there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).  

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30, left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent disability evaluation is 
assigned for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent disability evaluation is contemplated for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, and a 60 
percent rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In the current appeal, the Veteran is currently assigned a 20 
percent disability evaluation for his service-connected low back 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237-
5242.  The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his service-connected low back 
disability.  In considering the evidence of record under the 
General Rating Formula for Diseases and Injuries of the Spine, 
the Board concludes that the Veteran is not entitled to an 
increased evaluation in excess of 20 percent for his service-
connected lumbosacral strain with scoliosis.  The evidence of 
record does not indicate that the Veteran had forward flexion of 
the thoracolumbar spine at 30 degrees or less, and it also does 
not show that he had favorable ankylosis of the entire 
thoracolumbar spine.  Report of the December 2003 VA examination 
report reflects the Veteran's complaints of low back pain which 
he described as sharp and intermittent.  On a scale of one to 
ten, with ten being the worst level of pain, the Veteran rated 
his low back pain at a level of an eight.  While the pain was 
intermittent in the past, the Veteran believed it had become more 
constant in the last several months.  

Upon inspection, the examiner noted that the spine showed a 
midthoracic curve to the right.  The results of the examination 
demonstrated that the Veteran had forward flexion to 90 degrees, 
extension backward to 20 degrees, right and left lateral flexion 
to 20 degrees, and right and left rotation to 30 degrees.  The 
examiner noted that there was no fatigability upon repetitive 
movement, and, that the Veteran did not have any pain, 
tenderness, muscle spam or guarding in his thoracolumbar spine.  
The examiner further indicated that the Veteran had a fixed 
deformity in the midthoracic spine towards the right, and 
diagnosed him with scoliosis of the thoracic spine.  Based on his 
assessment, the examiner opined that the Veteran's lumbar and 
thoracic spine conditions were as likely as not related to his 
scoliosis for which he was service-connected.  The Veteran also 
underwent an X-ray of his lumbar spine in December 2003, the 
results of which showed the spine to be tilted a little bit 
towards the right side but revealed the bodies to be well formed, 
the disks to be maintained, and the pedicles, transverse and 
spinous processes to be intact.  

The Veteran subsequently underwent another VA examination in 
September 2008, during which he related a history of low-back 
pain since the 1980s and described the pain as sharp, continuous 
and daily.  Report of the September 2008 VA examination shows the 
Veteran was found to have forward flexion to 80 degrees, 
extension to 15 degrees, right and left lateral flexion to 15 
degrees, and right and left rotation to 15 degrees.  The examiner 
observed that the lumbar spine was not painful during range of 
motion exercises.  He also noted that the Veteran's range of 
motion was not limited by pain, fatigue, weakness, or a lack of 
endurance following repetitive movement.  According to the 
examiner, the Veteran displayed postural abnormality, and he had 
some "muscle spasm with the paraspinal muscles on the left," as 
well as "dextrorotoscoliosis to the right."  The examiner 
further wrote that the Veteran had not experienced any episodes 
of intervertebral disk syndrome during the past twelve months 
requiring bed rest or treatment by a physician.  

Pursuant to the August 2009 Board remand, the Veteran was 
afforded another VA examination in January 2010.  During the 
examination, the Veteran reported to have constant daily pain in 
his lower back which he rated at a level of 8-9 on a scale of one 
to ten.  The Veteran stated that his lower back pain affects how 
much he can lift, his ability to conduct his daily chores, and 
certain aspects of his sexual life.  The Veteran also stated that 
the pain in his spine flares up two to three times a month, is 
severe and lasts for a period of hours.  He noted that he can 
only walk one half a mile before the pain becomes too severe, 
that the pain is also precipitated by the way he sits, and 
stretching and lying down are remedies which help alleviate the 
pain.  The Veteran reported that he has not experienced any 
incapacitating episodes as a result of his spinal disability 
during the past year.  

Upon inspection of the spine, the examiner observed the Veteran's 
posture, head position and gait to be normal, and that his spine 
displayed symmetry in appearance.  Further examination revealed 
no evidence of lumbar lordosis, scoliosis or thoracolumbar spine 
ankylosis.  The Board notes that ankylosis is defined as 
immobility and consolidation of a joint due to disease, injury, 
or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint," citing Stedman's 
Medical Dictionary 87 (25th ed. 1990)).  

The Veteran was shown to have forward flexion to 60 degrees, 
extension to 12 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 18 degrees, left lateral rotation to 28 
degrees, and right lateral rotation to 25 degrees.  While the 
examiner found there to be objective evidence of pain following 
repetitive motion, he noted that the Veteran's range of motion 
was not additionally limited upon repetition.  The Veteran also 
underwent an X-ray of his lumbar spine, the findings of which 
reflect the intervertebral disc spaces and vertebral body heights 
to be within normal range.  The impression derived from the 
January 2010 X-ray indicates that the Veteran has "10 degree 
scoliosis convex left" and "decreased lumbar lordosis consider 
muscle spasm and/or artifact of positioning."  The examiner 
diagnosed the Veteran with a lumbar strain and noted that his low 
back disability prevents his ability to exercise and participate 
in sports, has a severe affect on his ability to travel and 
participate in recreational activities and a moderate affect on 
his ability to conduct his chores.  

In the February 2010 addendum, the examiner noted that the 
Veteran was currently employed on a full-time basis as a Bailiff 
at a Juvenile Courthouse in Louisiana where he had worked for the 
past ten to twenty years.  It was noted that the Veteran had not 
lost any time at work during the last twelve month period as a 
result of his lumbar strain.  According to the examiner, the 
Veteran's service-connected low back disability renders him 
unemployable for heavy duty jobs which require heavy lifting, but 
not unemployable for sedentary employment such as his current 
occupation.  He reasoned that the Veteran's back condition was 
not shown to be very severe upon physical examination and the 
Veteran has not missed any work as a result of his back 
condition.  

Based on the medical evidence of record, the Board finds that the 
Veteran has not met the criteria for an evaluation in excess of 
20 percent under the revised rating criteria.  As discussed 
herein, the medical evidence obtained during the current appeal 
fails to show limitation of flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Indeed, the limitation of flexion of the 
Veteran's thoracolumbar spine has been found to be no worse than 
60 degrees.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
However, the medical evidence of record does not show that the 
Veteran has had incapacitating episodes with a total duration of 
at least four weeks during the past 12 months.  There are no 
treatment records documenting the Veteran as having been 
prescribed bed rest by his physician due to his spine disability.  
In fact, at his September 2008 VA examination, the Veteran stated 
that his lumbar spine condition has not resulted in any episodes 
of intervertebral disk syndrome during the past twelve months 
requiring bed rest or treatment by a physician, and during his 
January 2010 VA examinations, he indicated that he did not have 
any incapacitating episodes of spine disease.  Thus, a higher 
rating is not warranted under the criteria for intervertebral 
disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an increased 
evaluation for the Veteran's service-connected low back 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 20 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain and weakness as a result of 
his spine condition.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently assigned 
20 percent disability evaluation assigned under Diagnostic Code 
5242.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  In fact, the 
September 2008 examiner commented that the Veteran's range of 
motion was not additionally limited by pain, fatigue, weakness or 
lack of endurance following repetitive movement, and the January 
2010 examiner observed no evidence or sign of additional 
limitations upon repetition of range of motion exercises.  
Therefore, the Board concludes that an evaluation in excess of 20 
percent for the Veteran's low back disability is not warranted.  

With respect to the Veteran's neurological complications, the 
Board acknowledges the Veteran's complaints of occasional 
numbness in his left leg, which travels down to the ankle and is 
transient in nature.  See September 2008 VA examination report.  
However, the Veteran did not indicate that such numbness 
originated in his lower back or that his low back pain radiates 
to his lower extremities.  An August 2003 private treatment 
report reflects the Veteran underwent a magnetic resonance image 
(MRI) of his lumbar spine.  The impression derived from this 
radiograph reflects a mild bulging disc annulus at the L4-L5 disc 
region, and an otherwise "essentially normal MRI."  

Also, the Veteran underwent neurological examinations of his 
lower extremities during all three VA examinations, and the 
findings revealed that his sensory and motor functions were 
within normal limits and his reflexes were also found to be 
intact.  Specifically, his biceps, triceps, ankle and knee 
reflexes were shown to be 2+ and equal bilaterally.  The Veteran 
displayed good strength in his upper and lower extremities and 
straight leg raising was shown to be negative in both legs.  The 
Veteran was also able to walk on his heels and toes without 
difficulty.  Thus, while the Veteran has reported pain and 
numbness in his legs, and the August 2003 MRI indicates there is 
mild bulging disc annulus at the L4-L5 disc region, the objective 
medical evidence of record does not demonstrate that the Veteran 
has a neurological disability as a result of his spine condition.  
Therefore, the Board finds that a separate disability rating is 
not warranted for the Veteran's neurological complications under 
the diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown , 6 Vet. App. at 129-132.  

III.  Extraschedular Consideration

In denying the claim for a higher schedular rating at any time 
during the appeal period, the Board also has considered whether 
the Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected low 
back disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's low back with the 
established criteria found in the rating schedule for 
disabilities of the back shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
range of motion, instability, and pain on motion.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required any 
hospitalizations for his lower back condition.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  The record reflects that the 
Veteran currently works as a Bailiff at a Juvenile Courthouse.  
During his January 2010 VA examination, he reported that while 
his job is sedentary in nature, it "potentially could get rough 
with some of the prisoners there."  Upon evaluating of the 
Veteran, the examiner opined that, while the Veteran's service-
connected low back condition renders him unemployable for heavy 
duty jobs which require heavy lifting, he is capable of working 
at jobs which are sedentary in nature, such as his current 
employment working as a Bailiff.  The examiner reasoned that the 
Veteran's back condition was not shown to be very severe upon 
physical examination, and the Veteran had not missed any work as 
a result of his spine condition.  While the Veteran reports that 
his job can get rough at times and may require more physical 
exertion than expected depending on the type of prisoners there, 
there is no objective evidence that he has experienced difficulty 
maintaining this employment or obtaining any other form of 
employment which is sedentary in nature.  Indeed, the Veteran 
indicated that he has not missed any days of work as a result of 
his back condition.  Therefore, the evidence shows that the 
Veteran is employed, that his is not in danger of losing his 
employment, and he is capable of obtaining another form of 
employment, just not a physically tasking one.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  


ORDER

An evaluation in excess of 20 percent for lumbosacral strain with 
scoliosis is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


